        Case 1:20-cv-04816-TCB Document 30 Filed 02/24/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 HEALTHIER CHOICES
 MANAGEMENT CORP.,

                     Plaintiff,
                                                 Case No. 1:20-cv-04816-TCB
        v.

 PHILIP MORRIS USA, INC. and PHILIP
 MORRIS PRODUCTS S.A.,

                     Defendants.


             DEFENDANT PHILIP MORRIS PRODUCTS S.A.’S
               CERTIFICATE OF INTERESTED PERSONS

      Under Rule 7.1 of the Federal Rules of Civil Procedure and Rule 3.3 of the

Local Rules of the Northern District of Georgia, Defendant Philip Morris Products

S.A. makes the following disclosures:

      (1)    The undersigned counsel of record for Philip Morris Products

S.A. certifies that the following is a full and complete list of all parties in this

action, including any parent corporation and any publicly held corporation

that owns 10% or more of the stock of a party:

      Healthier Choices Management Corp. (Plaintiff)

      Philip Morris USA, Inc. (Defendant)



                                          1
        Case 1:20-cv-04816-TCB Document 30 Filed 02/24/21 Page 2 of 5




      Philip Morris Products S.A. (Defendant)

      Altria Group, Inc. (Parent Corporation of Philip Morris USA, Inc.)

      Philip Morris International Inc. (Ultimate Parent Corporation of Philip

Morris Products S.A.)

      (2)   The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or

corporations having either a financial interest in or other interest which could

be substantially affected by the outcome of this particular case:



      (3)   The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys in this proceeding:

      Counsel for Healthier Choices Management Corp.:

      COZEN O’CONNOR
      Alycen Moss
      Lynette D. Espy-Williams
      1230 Peachtree Street, NE, Suite 400
      Atlanta, GA 30309

      Barry P. Golob
      Aaron S. Lukas
      Eric Levi
      1200 Nineteenth Street, N.W.
      Washington, DC 20036




                                        2
 Case 1:20-cv-04816-TCB Document 30 Filed 02/24/21 Page 3 of 5




Counsel for Defendant Philip Morris USA, Inc.:

WEIL GOTSHAL & MANGES LLP
Brian E. Ferguson
Stephen P. Bosco
2001 M Street, NW, Suite 600
Washington, DC 20036

Elizabeth Weisswasser
767 Fifth Avenue
New York, NY 10153

ADDYHART PC
Charles A. Pannell, III
10 Glenlake Parkway
Suite 130
Atlanta, GA 30329

Counsel for Defendant Philip Morris Products S.A.

FELLOWS LABRIOLA LLP
Henry D. Fellows, Jr.
Michael C. Gretchen
Suite 2300, South Tower
225 Peachtree Street, NE
Atlanta, Georgia 30303

LATHAM & WATKINS LLP
Maximilian A. Grant
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004-1304

Richard G. Frenkel
140 Scott Drive
Menlo Park, CA 94025



                                 3
       Case 1:20-cv-04816-TCB Document 30 Filed 02/24/21 Page 4 of 5




      Respectfully submitted this 24th day of February, 2021.

                                      FELLOWS LABRIOLA LLP

                                      s/Henry D. Fellows, Jr.
                                      Henry D. Fellows, Jr.
                                      Georgia Bar No. 257825
                                      Michael C. Gretchen
                                      Georgia Bar No. 522171
                                      Suite 2300, South Tower
                                      225 Peachtree Street, NE
                                      Atlanta, Georgia 30303
                                      Phone: 404-586-9200
                                      hfellows@fellab.com
                                      mgretchen@fellab.com

LATHAM & WATKINS LLP
Maximilian A. Grant
(pro hac vice admission pending)
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004-1304
(202) 637-2267
Max.Grant@lw.com

Richard G. Frenkel
(pro hac vice admission pending)
140 Scott Drive
Menlo Park, CA 94025
(650) 463-3080
Rick.Frenkel@lw.com

                                      Attorneys for Defendant Philip Morris
                                      Products S.A.




                                        4
         Case 1:20-cv-04816-TCB Document 30 Filed 02/24/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

       This is to certify that on this day I served the foregoing by using the Court’s

CM/ECF system, which will send notice of the filing to all counsel authorized to

receive it.

       This 24th day of February, 2021.

                                       s/Henry D. Fellows, Jr.
                                       Henry D. Fellows, Jr.




                                          5
